DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, -9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (2008/0170107) (hereinafter Li).
Regarding Claim 1, Li teaches a liquid ejecting head (I, Fig. 1) [Paragraph 00-17] comprising: a diaphragm (50/55/60, Figs. 1-2B) that constitutes a part of a wall surface of a pressure chamber (12, Figs. 1-2B) in which a liquid is filled [Paragraphs 0018-0019]; and a piezoelectric element (300, Figs. 1-2B) that vibrates the diaphragm (50/55/60) [Paragraphs 0022-0023], wherein the piezoelectric element (300) include a first electrode (60, Figs. 1-2B) and a second electrode (80, Figs. 1-2B) [Paragraph 0023], and a piezoelectric layer (70, Figs. 1-2B) including a first portion (71, see Fig. 3) located 
[AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (P2)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale


Regarding Claim 3, Li teaches the liquid ejecting head (I), wherein a sum of the first film thickness and a film thickness of the first electrode (60) is smaller than the second film thickness [Paragraph 0023].
Note:  The thickness of the first electrode is taught in the prior art as 0.1 µm to 0.5 µm, which equates to 100 nanometers to 500 nanometers.  The thickness of the piezoelectric layer is 1.1 µm, which equates to 1100 nanometers.  The first film thickness of the piezoelectric layer (i.e. first portion) as seen in Figure 3 above is smaller than the overall thickness of 1.1 µm of the piezoelectric layer.  Therefore, the sum of the first film thickness and a film thickness of the first electrode will smaller than the second film thickness of the piezoelectric layer (i.e. second portion).

Regarding Claim 4, Li teaches the liquid ejecting head (I), wherein all of the first surface (see Fig. 3 below) overlap the first electrode (60) in plan view [Fig. 3].[AltContent: textbox (First Surface)][AltContent: arrow]
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale
Regarding Claim 7, Li teaches a liquid ejecting apparatus (not shown in Figures) comprising: the liquid ejecting head (I) according to claim 1 [Paragraphs 0022-0025 and 0033-0034]; and a controller (not shown in Figures) that controls the liquid ejecting head (I) [Paragraph 0030].
NOTE: The prior art does not explicitly teach a controller that controls the liquid ejecting head, however, the prior art teaches a driving circuit capable of driving the piezoelectric element, which is incorporated in the liquid ejecting head.  Further, it is known in the art that a driving circuit is connected to a printer controller as taught in 

Regarding Claim 8, Li teaches a piezoelectric device (see Figs. 1-2B) comprising:  a diaphragm (50/55/60, Figs. 1-2B) [Paragraphs 0018-0019]; and a piezoelectric element (300, Figs. 1-2B) that vibrates the diaphragm (50/55/60) [Paragraphs 0022-0023], wherein the piezoelectric element (300) include a first electrode (60, Figs. 1-2B) and a second electrode (80, Figs. 1-2B) [Paragraph 0023], and a piezoelectric layer (70, Figs. 1-2B) including a first portion (71, see Fig. 3) located between the first electrode (60) and the second electrode (80) and a second portion (72, see Fig. 3 below) not overlapping at least one of the first electrode (60) and the second electrode (80) in plan view [Paragraphs 0023-0025, 0033-0034], a first surface (see Fig. 3 below) at an opposite side of the first portion (71) from the diaphragm (50/55/60) and a second surface (see Fig. 3 below) at an opposite side of the second portion (72) from the diaphragm (50) are different in position in a laminate direction of the first electrode (60), the piezoelectric layer (70), and the second electrode (80), and a second film thickness of the second portion (72) is larger than a first film thickness of the first portion (71) [Paragraphs 0023-0025, 0033-0034, see Fig. 3 below].
[AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (P2)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale


Regarding Claim 10, Li teaches the piezoelectric device (see Figs. 1-2B), wherein a sum of the first film thickness and a film thickness of the first electrode (60) is smaller than the second film thickness [Paragraph 0023].
Note:  The thickness of the first electrode is taught in the prior art as 0.1 µm to 0.5 µm, which equates to 100 nanometers to 500 nanometers.  The thickness of the piezoelectric layer is 1.1 µm, which equates to 1100 nanometers.  The first film thickness of the piezoelectric layer (i.e. first portion) as seen in Figure 3 above is smaller than the overall thickness of 1.1 µm of the piezoelectric layer.  Therefore, the sum of the first film 

Regarding Claim 11, Li teaches the piezoelectric device (see Figs. 1-2B), wherein all of the first surface (see Fig. 3 below) overlap the first electrode (60) in plan view [Fig. 3].[AltContent: textbox (First Surface)][AltContent: arrow]
    PNG
    media_image1.png
    713
    880
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 5-6, 9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation of the liquid ejecting head that includes the second film thickness is smaller than a sum of the first film thickness and a film thickness of the first electrode.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation of the liquid ejecting head that includes wherein a surface of the diaphragm on which the piezoelectric element is formed includes a third surface and a fourth surface that is recessed with respect to the third surface, the first electrode and the first portion are formed on the third surface, and the second portion is formed on the fourth surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the limitation of the liquid ejecting head that includes wherein a film thickness of the second electrode is larger than a film thickness of the first electrode.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of the piezoelectric device that includes wherein the second film thickness is smaller than a sum of the first film thickness and a film thickness of the first electrode.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of the piezoelectric device according that includes wherein a surface of the diaphragm on which the piezoelectric element is formed includes a third surface and a fourth surface that is recessed with respect to the third surface, the first electrode and the first portion are formed on the third surface, and the second portion is formed on the fourth surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of the piezoelectric device that includes wherein a film thickness of the second electrode is larger than a film thickness of the first electrode.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853